Citation Nr: 0914827	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-24 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits based on a pending claim 
for service connection for chronic lymphocytic leukemia, 
claimed as due to exposure to non-ionizing radiation in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1972.  
He died in August 2005; the Appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Appellant testified before the undersigned Veterans Law 
Judge in a hearing at the RO in February 2009.  A transcript 
of that hearing is associated with the claims files


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2005, due to complications 
of chronic lymphocytic leukemia; service connection was in 
effect for no disability at the time of his death.

2.  A claim for service connection for chronic lymphocytic 
leukemia was pending at the time of the Veteran's death.

3.  The Veteran's chronic lymphocytic leukemia was not 
present until more than one year following his discharge from 
service and was not etiologically related to exposure to 
nonionizing radiation or any other incident of active 
service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause the Veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2008).

2.  The appellant is not entitled to accrued benefits based 
upon the Veteran's pending claim for service connection for 
chronic lymphocytic leukemia. 38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. §§ 3.160, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the Veteran's death and is also seeking service connection 
for chronic lymphocytic leukemia for purposes of accrued 
benefits.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Also, in the context of a claim for service connection for 
the cause of a veteran's death, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In November 2005 the RO sent the Appellant a letter advising 
her of the elements to establish entitlement to Dependency 
and Indemnity Compensation (DIC), accrued benefits, and death 
pension.  The letter described the respective duties of VA 
and the claimant in obtaining evidence.  The Appellant had 
ample opportunity to respond prior to issuance of the rating 
decision in February 2006.

In April 2008, during the course of the appeal, the RO sent 
the Appellant a letter that is compliant with Hupp v. 
Nicholson, 21 Vet. App. 342 and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473.

Although complete VCAA notice was not sent until after the 
RO's initial adjudication of the claims, the Board finds 
there is no prejudice to the appellant in proceeding at this 
point with issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Appellant's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different if complete VCAA notice had been 
provided at an earlier time.  Moreover, as explained below, 
the Board has determined that connection is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims is no more than 
harmless error.

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claims.  The Veteran's 
service treatment records (STRs) and service personnel 
records (SPRs) are on file, as are treatment records from 
those VA and non-VA medical providers identified by the 
appellant as having relevant records.  In addition, the RO 
had obtained a medical opinion regarding the possible 
relationship between the Veteran's death and his military 
service, based on a thorough review of the record.  Neither 
the appellant nor her representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and not 
prejudicial to the appellant.  Accordingly, the Board will 
address the merits of the claims.


Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in 
or aggravated by active service; one which may be presumed to 
have been incurred or aggravated during such service; or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

Where a veteran served for at least 90 days during a period 
of war and manifests leukemia to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An individual entitled to accrued benefits may be paid 
periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which a payee was entitled at the 
time of his death under existing ratings or based on evidence 
in the file at the time of death.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.

The Board notes there has been a revision to the law 
regarding accrued benefits claims.  That amendment removed 
the two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of an award for accrued 
benefits; however, the amendment relates only to cases where 
the veteran's death occurred on or after the date of 
enactment, December 16, 2003.  It does not affect cases 
involving deaths prior to that time, such as this case.  
Accordingly, the two-year limit on benefits is applicable in 
this case.

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

In order to support a claim for accrued benefits, the veteran 
or other payee must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision. 38 U.S.C.A. §§ 5101(a), 
5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service Connection for the Cause of the Veteran's Death

The Certificate of Death shows the Veteran died in August 
2005.  The immediate cause of the Veteran's death was 
certified as chronic lymphocytic leukemia (CLL); no other 
condition was indicated as an immediate or contributory cause 
of death.  At the time of his death, service connection was 
not in effect for any disability.

The service treatment records do not show, nor does the 
Appellant contend, that the Veteran had CLL in service or 
within one year of his discharge from service; the Board 
notes in this regard that VA treatment records and SSA 
disability records show CLL was first diagnosed in June 2002, 
thirty years after the Veteran's discharge from service.  
Rather, it is her essential contention that the Veteran's CLL 
was caused by his exposure to non-ionizing radiation in the 
form of radar and radio transmissions while serving in the 
Air Force.

Review of the Veteran's SPRs shows that he performed duties 
as a communications center specialist while assigned to duty 
in Germany, where he worked at a radar site and operated 
teletype and cryptologic equipment.  There is no indication 
in SPRs or STRs that the Veteran's duties were associated at 
the time with any undue radiation risk.

The claims file contains the Veteran's VA treatment records 
from June 2002 until the Veteran's death.  These records 
document the progress of the disease, but nothing therein 
shows an association between the development of CLL and the 
Veteran's military service.
 
The Veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) in June 2004 stating he had worked inside an Air 
Force communications van for 3-1/2 years, and that he 
believed the radiation to which he was exposed therein might 
have been a factor in him getting leukemia.  The Veteran 
asserted he had seen statements by medical experts asserting 
a link between radiation such as that to which he was exposed 
and development of cancer including leukemia.

The Board notes that the radiation associated with radar is 
nonionizing.  The appellant has not alleged that the Veteran 
was exposed to ionizing radiation in service.  The RO 
submitted requests to the U.S. Department of Energy National 
Nuclear Security Administration for records relating to the 
Veteran's possible exposure to ionizing radiation, but that 
agency responded in May 2008 that no such exposure could be 
established.  Accordingly, the statutory and regulatory 
criteria applicable to claims based on exposure to ionizing 
radiation are not applicable in this case.

The appellant submitted a letter in September 2005 asserting 
that exposure to radar causes delayed-onset leukemia.  She 
submitted photographs of the Veteran in service inside a 
communications van in support of her contention that the 
Veteran spent several years in service locked in a van 
surrounded by radar equipment.

The appellant submitted a letter dated in October 2005 by Dr. 
WJS, a professor at the University of Texas Health Science 
Center.  Dr. WJS stated exposure to radar would be considered 
non-ionizing radiation, for which health risks are less well 
documented than for ionizing radiation.  Moreover, the 
results of studies had often been contradictory, as was the 
case with respect to cancer exposure and radar.  Dr. WJS was 
unaware of any study that showed an increase in CLL.  Dr. WJS 
provided the appellant with a number of internet articles 
discussing research into health hazards possibly related to 
exposure to electromagnetic fields; none of these articles 
assert a relationship between radar or radio transmissions 
and CLL or other forms of leukemia.

The appellant also submitted a letter dated in September 2005 
from Dr. MB. Ph.D., a professor at Stanford University School 
of Medicine.  Dr. MB stated there is no doubt that 
"radiation" [Dr. MB did not distinguish between ionizing 
and non-ionizing radiation] can cause cancer including CLL, 
but it is only a statistical association; even survivors of 
Hiroshima and Nagasaki who received the highest doses of 
[ionizing] radiation, much higher than the Veteran presumably 
received, only had a small increase in cancer of 
approximately 10 percent.

In May 2008, after the Veteran's death, the file was reviewed 
by a VA advanced practice registered nurse (APRN) who stated 
an opinion that the Veteran's death from complications of CLL 
was not caused by or a result of exposure to radiation.  
Review of literature did not reveal any medical research or 
acceptable medical principle showing exposure to radar waves 
could cause CLL.  The APRN noted an opinion by the Leukemia-
Lymphoma Organization that exposure to high-dose radiation is 
not a risk factor for CLL as is the case with some other 
kinds of leukemia.  The APRN's opinion was acknowledged by a 
staff physician.

In a November 2008 letter, the Air Force Master Radiation 
Exposure Registry (MRER) stated no dosimetry estimate could 
be produced for the Veteran based on his exposure to radar 
emissions.  However, with respect to radiofrequency 
radiation, the consensus of scientific bodies such as the 
National Council on Radiation Protection (NCRP), the World  
Health Organization (WHO) and the National Radiological 
Protection Board (NRPB) is that there are no long-term 
effects (including cancer) from low-level exposures to 
radiofrequency radiation, and extensive epidemiological study 
of Navy personnel working with radar systems had found no 
adverse health effects that could be attributed to 
radiofrequency radiation (RFR) exposure.  

The appellant testified before the Board in February 2009 
that she was married to the Veteran for 29 years, and during 
that time he was never sick until he contracted CLL.  The 
Veteran attributed his CLL to having been locked in a radar 
van for 8-to-10 hour shifts over a period of 3-1/2 years.  
The appellant stated that radar emissions are taken into the 
body through the breath and the skin, and a resulting illness 
takes many decades to develop, like mesothelioma from 
asbestos exposure.

On review of the evidence above, the Board finds there is no 
competent evidence of a relationship between the Veteran's 
active service, including his duties in communications, and 
the development of CLL decades after his discharge from 
service.  In fact, all the medical evidence of record, 
including that submitted by the Appellant, argues against 
such a relationship.

The Appellant has argued her personal belief, and that of the 
Veteran himself, that the Veteran's CLL is due to exposure to 
radar and radio waves.  The Board does not doubt the 
sincerity of her belief.  However, as a lay person, she is 
not competent to render this opinion requiring medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the medical 
treatise evidence of record does not show any demonstrated 
relationship between RFR and CLL, and the uncontroverted 
opinion of the VA APRN shows such a relationship did not 
apply in the specific case of this Veteran.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.
 
Accrued Benefits

A claim for service connection for CLL was pending at the 
time of the Veteran's death.  However, for the reasons and 
bases discussed above, the Board must also conclude that the 
evidence of record at the time of the Veteran's death did not 
establish his entitlement to service connection for this 
disability.  Accordingly, the appeal for accrued benefits 
must also be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to service connection for chronic lymphocytic 
leukemia, for purposes of accrued benefits, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


